16-115-cv
Jones v. International Union of Operating Engineers, et al.



                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED
WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
City of New York, on the 12th day of December, two thousand sixteen.

PRESENT:
            PETER W. HALL,
            DEBRA ANN LIVINGSTON,
                  Circuit Judges,
            NICHOLAS G. GARAUFIS,*
                  District Judge.
_____________________________________

RANDOLPH JONES,

                          Plaintiff-Appellant,

                 v.                                              16-115-cv

INTERNATIONAL    UNION    OF    OPERATING
ENGINEERS, AFL-CIO LOCAL 158, 158 C, 158 S
AND 158 RA, as Aider and Abettor, DANIEL
MCGRAW, Business Manager, as Aider and
Abettor, RICHARD A. ROSS, President, as
Aider and Abettor, JEREMY MILLSON, Union
Steward, as Aider and Abettor, and THOMAS


* Judge Nicholas G. Garaufis, of the United States District Court for the Eastern
District of New York, sitting by designation.
SCHWEIZER, Business       Representative,       as
Aider and Abettor,

                  Defendants-Appellees.
_____________________________________

FOR APPELLANT:                 Randolph Jones, pro se, Syracuse, NY.

FOR APPELLEES:                 Frederick K. Reich, Albany, NY.

      Appeal from a judgment of the United States District Court for the Northern

District of New York (McAvoy, J.).

      UPON      DUE     CONSIDERATION,               IT   IS   HEREBY    ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is

AFFIRMED.

      Appellant Randolph Jones, pro se, appeals from the district court’s dismissal of

his discrimination, retaliation, and failure-to-grieve claims brought against his union

pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981 and 1983, and

New York state law. On summary judgment, the district court dismissed his claims,

reasoning that they failed on the merits or were barred by collateral estoppel and the

applicable statute of limitations.    We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

      We review de novo a district court’s grant of summary judgment. Garcia v.

Hartford Police Dep’t, 706 F.3d 120, 126 (2d Cir. 2013) (per curiam). Summary

judgment must be granted if “there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). When

determining whether a genuine dispute exists, we must “resolve all ambiguities and

                                            2
draw all inferences against the moving party.” Garcia, 706 F.3d at 127. A party

cannot overcome summary judgment by relying on “mere speculation or conjecture as

to the true nature of the facts” because “conclusory allegations or denials” are

insufficient to create a genuine dispute of material fact. Hicks v. Baines, 593 F.3d

159, 166 (2d Cir. 2010) (citing Fletcher v. Atex, Inc., 68 F.3d 1451, 1456 (2d Cir. 1995))

(alterations omitted).   Additionally, we may affirm the district court’s grant of

summary judgment on any basis supported by the record. See Leon v. Murphy, 988

F.2d 303, 308 (2d Cir. 1993).

      Upon review, we conclude that under the doctrine of collateral estoppel, a

decision rendered in a related action that Jones brought against his employer barred

Jones’s discrimination claims in this action.       See Jones v. Onondaga Cty. Res.

Recovery Agency, 973 F. Supp. 2d 159 (N.D.N.Y. 2013), aff’d, 577 F. App’x 19 (2d Cir.

2014) (summary order).          Under the doctrine of collateral estoppel (or issue

preclusion), a litigant is prevented from “relitigating in a subsequent action an issue

of fact or law that was fully and fairly litigated in a prior proceeding.” Marvel

Characters, Inc. v. Simon, 310 F.3d 280, 288 (2d Cir. 2002). Collateral estoppel

applies when “(1) the identical issue was raised in a previous proceeding; (2) the issue

was actually litigated and decided in the previous proceeding; (3) the party had a full

and fair opportunity to litigate the issue; and (4) the resolution of the issue was

necessary to support a valid and final judgment on the merits.” Proctor v. LeClaire,

715 F.3d 402, 414 (2d Cir. 2013) (quoting Ball v. A.O. Smith Corp., 451 F.3d 66, 69

(2d Cir. 2006)). If these four factors are satisfied, collateral estoppel applies even if

                                            3
the subsequent action asserts a different cause of action, see id., or the issue “recurs

in the context of a different claim,” Wyly v. Weiss, 697 F.3d 131, 140 (2d Cir. 2012), or

there is not “complete identity” of the parties, see LeBlanc-Sternberg v. Fletcher, 67

F.3d 412, 433 (2d Cir. 1995). Any claim in this case arising from the purported

discriminatory nature of the side letter agreement or Onondaga County Resource

Recovery Agency’s (OCRRA’s) selection of Boardway is barred because in Jones’s

earlier suit, the court concluded that no reasonable fact-finder could find that the

collaborative decision between OCRRA and the union was motivated by Jones’s race.

See Jones, 973 F. Supp. 2d at 169. The issue of discrimination was actually and

necessarily decided in the earlier suit, and Jones had a full and fair opportunity to

litigate it there.      We therefore affirm the dismissal of Jones’s claims brought

pursuant to Title VII, § 1981, § 1983, and his state-law discrimination claims.

        Jones does not specifically challenge the district court’s dismissal of his claim

under the National Labor Relations Act (“NLRA”). To the extent that Jones seeks to

maintain that claim, he has waived appellate review by failing to specifically raise

any error committed below. We therefore affirm the dismissal of Jones’s NLRA

claim.1


1 In the alternative, we affirm the district court’s dismissal of the NLRA claim on the merits. This
Court lacks subject matter jurisdiction to adjudicate public employees’ claims of NLRA violations, see
Ford v. D.C. 37 Union Local 1549, 579 F.3d 187, 188 (2d Cir. 2009), because the NLRA does not apply
to an employer that is a “State or political subdivision thereof,” 29 U.S.C. § 152(2). A political
subdivision of a state includes entities “created directly by the state, so as to constitute departments or
administrative arms of the government.” N.L.R.B. v. Nat. Gas Util. of Hawkins Cty., 402 U.S. 600,
604 (1971). Jones’s employer, the Onondaga County Resource Recovery Agency, is a public benefit
corporation created by an act of the New York State Legislature. N.Y. Pub. Auth. Law § 2045-c. The
district court thus properly dismissed Jones’s claims for NLRA violations.

                                                    4
      Although collateral estoppel did not bar Jones’s retaliation claims or his

claims brought under New York’s Taylor Law, New York Civil Service Law § 200 et

seq. (McKinney’s Supp. 1978), we conclude that the district court properly dismissed

these claims.   We therefore affirm for the reasons stated in the district court’s

well-reasoned and thorough order.

      We have considered Jones’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court.

                                      FOR THE COURT:
                                      Catherine O’Hagan Wolfe, Clerk




                                         5